Title: From Thomas Jefferson to Albert Gallatin, 23 August 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Dear Sir 
                     
                     Monticello Aug. 23. 08.
                  
                  I inclose you the letter of a mr Shuter asking permission to send a vessel to Lima. in this you will be pleased to do according to rule, the case presenting no circumstance to entitle itself to an exemption.
                  Also the letter of Stephen Cross of Newbury port suggesting laxity in his brother the Collector, and a spirit of resistance to the laws in the place.
                  Lastly an anonymous letter from N.Y. affirming that Winchong was no Mandarin but a common Chinese merchant. of this I have had no means of judging, the application having come to me, grounded on his character as a settled fact. nor are the jeers of the federalists any proof to the contrary. they have no scruples at denying truth, if they can make any use of such denial against the administration. whether this anonymous is one of them, we cannot say; but fairly presume he is by his silence till the vessel is gone; for I presume her gone. if not, she should be detained till the facts stated in this letter are enquired into.   I salute you with affectionate respect.
                  
                     Th: Jefferson 
                     
                  
               